               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                   Case No. 20-CR-170-1-JPS-JPS
 v.

 MICHAEL KARMO,
                                                                     ORDER
                       Defendant.


1.     INTRODUCTION

       On September 15, 2020, a grand jury returned a two-count

indictment, in which Defendant was charged with (1) being a felon in

possession of a firearm and (2) possession of an unregistered silencer.

(Docket #10). Defendant pleaded not guilty to both counts. (Docket #17). On

November 14, 2020, Defendant filed a motion to suppress and requested an

evidentiary hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978)

(hereinafter, a “Franks hearing”). (Docket #36). On February 5, 2021,

Magistrate Judge Nancy Joseph issued an order in which she (1) denied

Defendant’s request for a Franks hearing and (2) recommended that this

Court deny Defendant’s motion to suppress. (Docket #53).1

       On February 18, 2021, Defendant filed his objections to Magistrate

Joseph’s order and recommendation, and the government responded.

(Docket #57, #60). For the reasons explained in the balance of this Order, the


       1Although addressed together in one document, the docket contains
separate entries for Magistrate Joseph’s order denying Defendant’s request for a
Franks hearing, (Docket #52), and her Report and Recommendation on Defendant’s
motion to suppress, (Docket #53). For convenience, citations herein to Judge
Joseph’s February 5, 2021 order and recommendation will be to Docket #53.
Court will (1) affirm Magistrate Joseph’s order denying Defendant’s

request for a Franks hearing and (2) adopt her recommendation and deny

Defendant’s motion to suppress.

2.     STANDARD OF REVIEW

       Defendant objects to both the magistrate’s order denying a Franks

hearing (the “Franks Order”) and her recommendation that the Court deny

Defendant’s motion to suppress (the “Recommendation”). (See Docket #57

at 8). Federal Rule of Criminal Procedure 59 requires the Court to apply

different standards of review to the Franks Order and to the

Recommendation. Pursuant to Rule 59(a), if a party objects to a magistrate

judge’s determination as to “any matter that does not dispose of a charge

or defense,” upon its review, the district court judge “must . . . modify or

set aside any part of the order that is contrary to law or clearly erroneous.”

Because Magistrate Joseph’s Franks Order is non-dispositive, the Court will

review her determinations for clear error. However, Rule 59(b) makes clear

that the Court “must consider de novo” Defendant’s objection to Magistrate

Joseph’s Recommendation, in which she recommends that this Court deny

Defendant’s motion to suppress evidence. See Fed. R. Crim. P. 59(b)(1), (3)

(“A district judge may refer to a magistrate for recommendation a

defendant’s motion . . . to suppress evidence . . . . The district judge must

consider de novo any objection to the magistrate’s recommendation.”).

3.     FACTUAL AND PROCEDURAL BACKGROUND

       3.1    Law Enforcement’s Arrest & Search of Defendant

       In the afternoon of September 1, 2020, a woman (hereinafter, the

“Confidential Informant”) went to the Waverly, Iowa Police Department

and spoke with Officer Dave Lindley (“Officer Lindley”) about Defendant.

(Docket #47-1). Thereafter, Officer Lindley called Sergeant Joshua Hecker


                                Page 2 of 14
(“Sergeant Hecker”) of the Kenosha, Wisconsin Police Department. (Id.)

Sergeant Hecker then emailed another Kenosha police officer. (Id., Docket

#47 at 3). The text of this email is as follows:

       Call from Officer Dave Lindley from Waveryly [sic] PD
       (Waverly, Iowa). A female just came to his PD and gave a
       written statement advising that a man named Michael Karmo
       (Approx. 40 years old) is with another male and a dog in a
       newer Toyota Sequoia. Allegedly the two males left Waverly,
       IA around 0015 hours today (9/1) and are intending on
       coming to Kenosha to loot and to “pick people off”. The drive
       time would take them 5 hours from Waverly to Kenosha, so
       they are likely already here. Further, the witness advised that
       their plan was to get a “nice hotel room” in the Kenosha area
       for the night. The reporting witness claimed that there are two
       long guns concealed in a cooler within the van. Law
       Enforcement has no viable intel on Mark’s [sic] Toyota, buy
       [sic] believes that the vehicle is registered in Missouri. The
       [sic] also said that he has ties in California.

(Docket #47-1). In her written statement, dated September 1, 2020, the

Confidential Informant wrote that Defendant and his friend “got to [her]

house at 12:15 a.m.” and that Defendant told her “he couldn’t stay long

because of all the guns in the back of his vehicle.” (Docket #47-3). Defendant

asked the Confidential Informant to come with him to Kenosha “to see

what[] [was] going on.” (Id.) After the Confidential Informant declined,

Defendant told her he could not stay long “with the two machine guns he

had in his car.” (Id.) He then left “on his way to Kenosha.” (Id.)

       The Confidential Informant also showed Officer Lindley her text

messages with Defendant, and she let Officer Lindley take a picture of the

same. (Docket #47-2). Defendant sent the Confidential Informant two

pictures: one of Defendant and another man (later identified as Cody Smith

(“Smith”)) holding large guns, the other of a large rifle with a drum



                                  Page 3 of 14
magazine. (Docket #47 at 4, #47-2). Defendant sent a text message saying,

“[t]his [sic] the game changer” along with the second image. (Docket #47-

2).

       After learning about Defendant from the Kenosha Police

Department, the FBI reviewed Defendant’s Facebook page. (Docket #47 at

4). The FBI observed that Defendant had multiple photos of firearms and of

himself with firearms. (See Docket #47-4). The FBI determined that

Defendant was a convicted felon and, as such, could not legally possess

those firearms. (Docket #47 at 4).

       Believing that Defendant was in possession of firearms and intended

to injure people during the then-ongoing civil unrest in Kenosha,

Wisconsin, the FBI requested Defendant’s cellular data. (Id.) On September

1, 2020, Special Agent Steven Andreoni (“S/A Andreoni”) filled out an

“AT&T      Exigent    Circumstances     Form     –   Transactional   Records

With/Without Location” (the “AT&T Form”). (Docket #47-5). When asked

to describe “the facts showing exigent circumstances,” S/A Andreoni wrote,

“subject traveling to Kenosha, WI with long guns/rifles to ‘pick people off

and loot.’” (Id. at 1). S/A Andreoni requested updated cell-site location data

for Defendant’s phone number every 15 minutes over a period of 48 hours.

(Id. at 1–2, Docket #47 at 4). Additionally, on September 1, 2020, the

government submitted an application requesting the installation and use of

a pen register and trap and trace device or process (the “pen-trap device”)

on Defendant’s cellphone number. (See Docket #47-6 at 1–4). Magistrate

Judge Stephen Dries issued an order authorizing the installation of the pen-

trap device that day. (Id. at 5–7).

       The cellphone location data showed that Defendant’s mobile device

was at or near the La Quinta Hotel Inn in Pleasant Prairie, Wisconsin.


                                  Page 4 of 14
(Docket #36 at 5, #47 at 5). The FBI found Defendant and Smith in

Defendant’s vehicle, with Smith in the driver’s seat. (Docket #36 at 5, #47 at

5). Both Defendant and Smith consented to the FBI’s search of the vehicle,

during which the FBI recovered, among other things, an AR-15 assault rifle,

a Mossberg 12-gauge shotgun, a Taurus 9 mm handgun, a homemade

silencer, multiple firearm magazines, a firearm muzzle attachment, a drone,

body armor, tactical gear, and a folding knife with a 5½ inch serrated blade.

(Docket #47 at 5, #47-7). Defendant and Smith also consented to the FBI’s

search of their hotel room, where law enforcement recovered a loaded 9

mm handgun, a dagger with an 8¾ inch blade, a twisted cable survival saw,

67 rounds of 9 mm ammunition, and 131 shotgun shells in a duffle bag.

(Docket #47 at 5, #47-8). The FBI also photographed some items that were

not initially recovered during the first search of the hotel room. (Docket #47

at 5, #47-8).

       At some point, Officer Lindley prepared a report in which he

provided a more thorough description of his interaction with the

Confidential Informant on September 1, 2020. (Docket #39-1 at 2, #47-9 at 1).

In this report, Officer Lindley noted that the Confidential Informant told

him “that [Defendant] told her that people were just going up to Kenosha

and ‘picking people off.’” (Docket #39-1 at 2, #47-9 at 1). According to

Officer Lindley’s report, the Confidential Informant “stated that

[Defendant] did not state that he was going to do that.” (Docket #39-1 at 2,

#47-9 at 1).




                                Page 5 of 14
       The parties dispute when Officer Lindley sent this report to the FBI.2

Pursuant to email correspondence between the Waverly, Iowa Police

Department and the FBI, it appears that the FBI received this report at 3:47

a.m. on September 2, 2020. (Docket #47-10). However, the respective

affidavits in support of (1) the criminal complaint and arrest warrant as to

Defendant, (2) the FBI’s subsequent search of Defendant’s hotel room, and

(3) the subsequent search of Defendant’s residence in Missouri include a

sworn statement that the FBI received Officer Lindley’s report at around

3:00 a.m. on September 1, 2020. (Docket #40-2 at 13, #40-3 at 16, #40-4 at 11).

Because Defendant’s objections stem from the magistrate’s determination

that the FBI received the report on September 2, 2020, the Court provides a

summary of her analysis below.

       3.2     Magistrate Joseph’s Findings of Fact

               3.2.1   Defendant’s Request for a Franks Hearing

       As grounds for his request for a Franks hearing, Defendant argued

that there were materially false statements and/or omissions in both (1) the

AT&T Form and (2) the FBI agents’ affidavits. (Docket #36 at 11–13, 21). A

defendant is entitled to a Franks hearing only if he makes a “‘substantial

preliminary showing’ that: (1) the affidavit contained a material false


       2 Defendant also argues that, based on the government’s response to
Defendant’s motion (Docket #47), a “clear question” exists as to which police
department sent the full report to the FBI. (Docket #57 at 4–5). Upon review of the
government’s response, the Court finds no such argument. Instead, the Court
finds that the magistrate incorrectly assumed that Thomas Hansche—the email
recipient of Sergeant Hecker’s September 1, 2020 email at 4:22 p.m.—was with the
FBI (see Docket #53 at 2). Rather, as the government makes clear, Sergeant Hecker
sent his e-mail to other Kenosha Police Department personnel. (Docket #47 at 3).
Regardless, at no point does the government argue that the FBI received an email
around 3:00 a.m. on September 2, 2020 from any party other than the Waverly,
Iowa Police Department.


                                  Page 6 of 14
statement; (2) the affiant made the false statement intentionally, or with

reckless disregard for the truth; and (3) the false statement was necessary

to support the finding of probable cause.” United Stats v. Maro, 272 F.3d 817,

821 (7th Cir. 2001) (quoting Franks, 438 U.S. at 155–56). Furthermore, “Franks

makes it clear that affidavits supporting a search warrant are presumed

valid, and that the ‘substantial preliminary showing’ that must be made to

entitle the defendant to an evidentiary hearing must focus on the state of

mind of the warrant affiant,” i.e., the law enforcement officer who sought

the search warrant. United States v. Jones, 208 F.3d 603, 607 (7th Cir. 2000)

(citing Franks, 438 U.S. at 171).

       Upon review of the record, Magistrate Joseph determined that the

Waverly Police Department did not send its full report until 3:47 a.m. on

September 2, 2020. (Docket #47-9 at 1, #47-10 at 1–2, #53 at 6). Therefore,

when S/A Andreoni filled out the AT&T Form, he was unaware of the

Confidential Informant’s statement that Defendant did not say that he was

planning to “pick people off.” (Docket #53 at 6–7). According to Magistrate

Joseph, “[t]he officers could not have omitted any information regarding

the tipster’s subsequent statement that [Defendant] himself was not

planning to [pick people off], because they had not yet received this

information.” (Id. at 6–7). Based on the foregoing, Magistrate Joseph

determined that Defendant could not show perjury, fabrication, or bad faith

in the FBI’s submission of the AT&T Form, and, thus, Defendant was not

entitled to a Franks hearing. (Id. at 7).

       Similarly, upon her review of the record, Magistrate Joseph

determined that the statement in the FBI officers’ affidavits that indicate

that the “FBI received a report” from the Waverly Police Department on

“September 1, 2020 at approximately 3:00 a.m.” reflects a typographical


                                    Page 7 of 14
error. (Id.) She concluded that, because it was clear that the Iowa police

“emailed the ‘full report’ to the FBI on September 2, 2020 at 3:47 a.m.,” there

was “no question” that the FBI did not receive that report until September

2, 2020. (Id.) Therefore, Defendant could not show that the FBI agents’

inclusion of the statement that they received a tip on September 1, 2020 at

4:22 p.m. that Defendant was traveling to Kenosha to “loot and possibly

‘pick people off,’” (Docket #40-2 at 7, #40-3 at 9, #40-4 at 4), was a material

falsification or misrepresentation. That statement was based on the

information the FBI had on September 1, 2020. Further, all three of the

affidavits include the statement from Officer Lindley’s full report that

Defendant “did not state that he personally would [pick people off].” (See

Docket #40-2 at 14, Docket #40-3 at 17, #40-4 at 11). Thus, the judges that

issued the respective warrants were aware that Defendant did not say that

he was going to partake in the looting and shooting. (Docket #53 at 8). Upon

finding that the FBI agents did not make an intentional false statement or

material omission in their affidavits, but only a repeated typographical

error, the magistrate denied Defendant’s request for a Franks hearing.

              3.2.2   Defendant’s Motion to Suppress

       Defendant also argued that Magistrate Joseph should recommend

that this Court suppress any evidence derived from the FBI’s use of

Defendant’s cellphone location data because such use constitutes a

warrantless search. (Docket #36 at 8). In her Recommendation, Magistrate

Joseph noted that in Carpenter v. United States, 138 S. Ct. 2206, 2220 (2018),

the Supreme Court “declined to address whether obtaining real-time

[cellphone] data constituted a Fourth Amendment search.” (Docket #53 at

12). However, even if such actions constitute a Fourth Amendment search,

Magistrate Joseph found that exigent circumstances existed in this case,


                                 Page 8 of 14
which justified the FBI’s warrantless use of Defendant’s cellphone location

data. (Id. at 12–13).

       The magistrate explained that, “[e]xigent circumstances exist when

there is a combination of compelling need for official action and no time to

secure a warrant.” (Id. at 12) (citing Michigan v. Tyler, 436 U.S. 499, 509)

(1978)). She determined that there were exigent circumstances in this case,

because based on the initial information the Waverly Police Department

gave to the FBI, the FBI believed that Defendant was coming to Kenosha to

loot and to pick people off. (Id. at 13). As discussed, supra, she found that at

the time that the FBI filled out the AT&T Form, the FBI did not have the

information from Officer Lindley that Defendant did not personally say he

was going to do that. (Id.) It is against this factual and procedural backdrop

that the Court addresses Defendant’s objections.

4.     DEFENDANT’S OBJECTIONS

       Defendant explicitly objects to Magistrate Joseph’s findings that (1)

the FBI agents’ sworn statements that they received the Waverly, Iowa

police report at 3:00 a.m. on September 1, 2020 contained a typographical

error and (2) that the FBI did not possess or receive that report prior to

filling out the AT&T Form on September 1, 2020. (Docket #57 at 3–4).3


       3The Court notes that this is the only specific objection that Defendant
makes to Magistrate Joseph’s Franks Order and Recommendation. (See Docket #57
at 3). However, Defendant purports to “incorporate[], by reference,” his prior
arguments before Magistrate Joseph as to his request for a Franks hearing and his
motion to suppress. (Id. at 2). Defendant states that he “fully adopts the arguments
submitted therein as to each prior pleading.” (Id.)
         Federal Rule of Criminal Procedure 59(b)(2) makes clear that a party may
serve and file “specific written objections to the [magistrate’s] proposed findings and
recommendations” to the district court. In light of that rule, this Court, and other
district courts within the Seventh Circuit, have unequivocally rejected a litigant’s
attempt to “incorporate, by reference” his or her prior arguments before the


                                    Page 9 of 14
Defendant points out that the FBI made that statement in multiple search

warrant affidavits in this case. (Id. at 3). He argues that this statement

specifically negated the existence of exigent circumstances, and that the FBI

received this information on September 1, 2020, before the FBI sought to

trace Defendant’s cellular data. (Id.) Moreover, Defendant argues that it was

improper for Magistrate Judge Joseph to make this determination without

holding an evidentiary hearing. (Id. at 4). Specifically, Defendant argues

that the magistrate‘s conclusion (1) assumes facts not in evidence in

violation of Federal Rule of Evidence 611 and ignores the sworn testimony

of the FBI agents, (2) was reached without adequate foundation in evidence

in violation of Federal Rule of Evidence 602, and (3) considers hearsay

evidence submitted by the government, in violation of Federal Rules of

Evidence 801, 802, and 803. (Id. at 4–8).

5.     ANALYSIS

        First, the Court makes short work of Defendant’s argument that

Magistrate Joseph’s determinations violated multiple Federal Rules of

Evidence. As the Federal Rules of Evidence make clear, when a court

decides a “preliminary question about whether . . . evidence is admissible,”



magistrate. See United States v. Castine, Case No. 19-CR-120-14-JPS, 2019 WL
6715384, at *3 n.1 (E.D. Wis. Dec. 10, 2019) (considering only the specific arguments
that the defendant raised in her objection because “permitting a party to
incorporate her original briefing into her objection briefing by reference defies the
logic” of the district court’s appeal-like review of the magistrate’s determinations);
United States v. Lowe, No. 11-CR-74, 2011 WL 2837443, at *1 (E.D. Wis. July 14, 2011)
(citing United States v. O’Neill 27 F. Supp. 2d 1121, 1126 (E.D. Wis. 1998) (“A general
statement that a party ‘objects’ or incorporates arguments previously made to the
magistrate judge will not suffice.”). Based on the foregoing, the Court disregards
the arguments Defendant made in the first instance before Magistrate Joseph
because he fails to explicitly raise them before this Court.



                                   Page 10 of 14
the court “is not bound by evidence rules . . . .” Fed. R. Evid. 104(a); see also

Fed. R. Evid. 1101(d)(1) (“These rules . . . do not apply to . . . the court’s

determination, under Rule 104(a), on a preliminary question of fact

governing admissibility[.]”). In United States v. Matlock, 415 U.S. 164, 173–74

(1974), the Supreme Court recognized that, by way of Rules 104(a) and

1101(d)(1), Congress confirmed that “the same rules of evidence governing

criminal jury trials are not generally thought to govern hearings before a

judge to determine evidentiary questions . . . .” Based on the foregoing, it is

clear that Magistrate Joseph was not bound by the Federal Rules of

Evidence when she evaluated Defendant’s request for a Franks hearing and

his motion to suppress. It follows that Magistrate Joseph could not have

violated rules to which she was not confined.

       Next, the Court evaluates Magistrate Joseph’s factual findings that

the FBI received the report on September 2, 2020, and thus, that any

indication otherwise in the FBI’s affidavits was a typographical error. To

the extent such findings impacted Magistrate Joseph’s denial of

Defendant’s request for a Franks hearing, the Court reviews her findings for

clear error. “The clear error standard means that the court can overturn the

magistrate judge’s ruling only if it is ‘left with the definite and firm

conviction that a mistake has been made.’” United States v. Balsiger, No. 07-

CR-57, 2010 WL 3239327, at *2 (E.D. Wis. Aug. 16, 2010) (quoting Weeks v.

Samsung Heavy Indus. Co., 126 F.3d 926, 943 (7th Cir. 1997)).

       Based on the record submitted to Magistrate Joseph, it was not clear

error for her to determine that the Waverly Police Department sent its

report to the FBI on the morning of September 2, 2020. Magistrate Joseph

reviewed an email thread dated “September 2, 2020” at 3:47 a.m. from a

patrol sergeant at the Waverly Police Department to the FBI. (Docket #47-


                                 Page 11 of 14
10). This email indicated that a report from the Waverly Police Department

was attached. (Id.) Further, emails from the Kenosha Police Department to

the FBI indicate that the Confidential Informant went to the Waverly Police

Department for the first time on September 1, 2020 at some point in the

afternoon. Magistrate Joseph reviewed an email, dated September 1, 2020

at 4:22 p.m., stating that “[a] female just came to [Officer Lindley’s] PD and

gave a written statement . . . .” (Docket #47-1). If the Waverly Police

Department sent the report on September 1, 2020 at 3:00 a.m., they would

have done so hours before the Confidential Informant talked with Officer

Lindley. Based on the foregoing, the Court finds it was not clearly

erroneous for Magistrate Joseph to find that (1) the FBI received the report

on September 2, 2020 at 3:47 a.m., and (2) any reference to the FBI’s receipt

of the full report on September 1, 2020 was a typographical error.

       Lastly, the Court reviews the Magistrate Joseph’s findings de novo,

as it must, with regard to her Recommendation. Pursuant to Federal Rule

of Criminal Procedure 59(b)(3), when considering an objection to a

magistrate’s recommendation de novo, the Court may receive further

evidence. See also United States v. Wanigasinghe, No. 95-CR-0073-C-01, 2007

WL 5347637, at *1 (W.D. Wis. Aug. 29, 2007) (noting that pursuant to 28

U.S.C. § 636(b)(1), a reviewing court “may take additional evidence when

considering a magistrate judge’s report and recommendation . . . .”). Not

only has this Court considered the same evidence as Magistrate Joseph, but

it has also reviewed a “Call for Service Record” from the Waverly Police

Department. (Docket #60-1). This document indicates that, at “14:02” p.m.

(2:02 p.m. in non-military time) on September 1, 2020, the Confidential

Informant first arrived in the lobby of the police department. (Id.) The next

entry shows that, at 15:12 p.m. (3:12 p.m.), she advised that Defendant


                                Page 12 of 14
“stopped at her house at 1215AM and said he was going to Kenosha, WI

heavily armed.” (Id.) This document confirms that the Waverly Police

Department did not interact with the Confidential Informant until the

afternoon of September 1, 2020. Therefore, Officer Lindley could not have

provided a full report to the FBI regarding the Confidential Informant at

any time before she first went to the police department.

       The Call for Service Record also shows that, on September 2, 2020, at

2:27 a.m., the “Milwaukee FBI” called looking for additional information.

(Id.) It makes sense that Officer Lindley would then send a more robust

report to the FBI at 3:47 a.m. on September 2, in response to the FBI’s

request. Based on the Court’s de novo review of the record, as well as this

additional evidence, the Court accepts the magistrate’s findings of fact that

the FBI received the full report on September 2, 2020 and thus, that any

reference to September 1, 2020 in the FBI agents’ affidavits was a

typographical error.

6.     CONCLUSION

       Based on the foregoing, the Court will affirm Magistrate Joseph’s

order denying Defendant’s request for a Franks hearing. (Docket #53). The

Court will also adopt Magistrate Joseph’s Recommendation (Docket #53),

overrule Defendant’s objections thereto (Docket #57), and deny Defendant’s

motion to suppress evidence (Docket #36).

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s order

denying Defendant’s request for a Franks hearing (Docket #53) be and the

same is hereby AFFIRMED;

       IT IS FURTHER ORDERED that Magistrate Judge Nancy Joseph’s

Report and Recommendation (Docket #53) be and the same is hereby


                               Page 13 of 14
ADOPTED, and that Defendant’s objections thereto (Docket #57) be and

the same are hereby OVERRULED; and

      IT IS FURTHER ORDERED that Defendant’s motion to suppress

(Docket #36) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 30th day of April, 2021.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                             Page 14 of 14
